Citation Nr: 1600085	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  09-11 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for melanoma, basal cell cancer, and dysplastic nevus, and residuals thereto, to include as due to herbicide exposure and sun light exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel 






INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to July 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In April 2015, the Board remanded the case to the Appeals Management Center (AMC) in Washington, D.C., for additional development of the evidence, to include obtaining a new medical opinion as to the etiology of the Veteran's currently diagnosed skin conditions, to include herbicide and sunlight exposure.  The AMC thereafter arranged for a new medical opinion in June 2015 and subsequently issued a supplemental statement of the case (SSOC) in August 2015 maintaining the denial of the Veteran's claim of entitlement to service connection for skin conditions, to include herbicide and sunlight exposure.  The case was then returned to the Board for its further consideration. 

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases. 


FINDING OF FACT

The competent medical evidence demonstrates that the Veteran's currently diagnosed melanoma, basal cell cancer, and dysplastic nevus, and residuals thereto is at least partially attributable to sunlight exposure during the Veteran's active duty service.






CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for melanoma, basal cell cancer, and dysplastic nevus, and residuals thereto, as due to sunlight exposure have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision regarding the Veteran's claim of entitlement to service connection for a skin condition is entirely favorable to the Veteran, no further action is required to comply with the VCAA. 

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303. 
Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. §§ 1131, 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 
VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378. 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.). Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claim. 

As discussed previously, the Veteran's initial claim of entitlement to service connection for a skin condition was denied in a June 1994 rating decision.  That decision became final by operation of law when the Veteran did not file a notice of disagreement or submitted new and material evidence within one year of the rating decision, except that the claim could be reopened if new and material evidence was received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.  The Veteran filed a request to reopen his claim in October 2006.  The claim was eventually reopened via a January 2014 Board decision and remand, which effectively set the Veteran's entitlement to service connection for a skin condition as the issue under appeal. 

In the Veteran's October 2006 request to reopen his skin condition claim, he asserted that he was exposed to herbicides while serving in Vietnam in between 1968 and 1969, and that he had "problems with [his] skin since that time." Thereafter, in an October 2013 informal hearing brief submitted on his behalf by his representative, the Veteran raised an alternative theory of service connection for his skin condition on the basis of sunlight exposure. 
After a thorough review of the Veteran's claim, it is the Board's judgment that the evidence is at least in equipoise as to whether his currently diagnosed skin condition is related to exposure to sunlight during his period of active duty service. 

The Veteran's service personnel records show that he served on active duty from November 1967 to July 1969, with service in Vietnam as verified by his reception of the Vietnam service medal and Vietnam campaign medal.  The Veteran's military occupational specialty (MOS) was scout.  

On an examination and a medical history report administered at discharge, the Veteran did not report that he experienced any problems related to a skin condition.  The Veteran's STRs contain one complaint of a skin condition in May 1969, which was reported as a rash on the chest and arm that was treated with a prescription cream. 

VA treatment records document a long history of complaints of skin conditions.  In a July 1985 examination report from John Marshall Medical Services, Inc., the examiner reported that the Veteran had "a history of some skin rash, particularly what appeared to be a cauliflower type of ears several years ago", as well as "adult acne since age of 34."  In an August 1991 medical certificate at an unidentified VAMC, the Veteran reported a rash on his left hip that he asserted he had experienced off and on since Vietnam.  In a January 1992 medical certificate, the Veteran again complained of a rash, this time on his buttock, and asserted that it was chloracne that he had experienced since Vietnam.  The examiner stated that the "appearance suggests small multiple superficial infections".  Thereafter, in an October 1992 medical certificate from the Tampa, Florida VAMC, the Veteran complained of itching and rash on his neck and lesions bilaterally on his hips.  The examiner's impression was possible chloracne. 

In a November 1992 medical certificate from the Charleston, West Virginia VAMC, the Veteran complained of a rash between his legs and on his hands.  In another medical certificate dated in April 1993 from the Charleston VAMC, the Veteran complained of a rash on his hips.  Outpatient records from the Charleston VAMC dated between August 2001 and May 2010 reflect continued treatment for melanoma and surgical removal of lesions on various parts of the Veteran's body.  An October 2006 outpatient record shows a diagnosis of seborrheic keratosis.  

Results from microscopic testing administered by the Huntington, West Virginia VAMC in July 2009 reveal a diagnosis of melanoma on the Veteran's left thigh, back, and right shoulder, as well as basal cell carcinoma on the neck.  A medication list documented by the Huntington VAMC dated from February 1997 to February 2015 indicates that the Veteran began receiving medication for skin lesions in September 2004 and that the medication was prescribed through to at least September 2013.  A March 2015 surgery note from the Huntington VAMC indicated that the Veteran received minor surgery to remove skin lesions on his face and trunk. 

Private treatment records prepared by a Dr. Nazem Abraham of Huntington Dermatology and dated in October and November 2006 reflect documented complaints by the Veteran of skin lesions on his right shoulder and left buttock.  A November 2006 microscopic exam by the Richfield Laboratory of Dermatology showed a diagnosis of multiple nests of basal cell carcinoma arising from the basal layer of the epidermis. 

Private treatment records prepared by a Dr. Kimberly Skaff with the Diplomate-American Board of Dermatology and dated in June 2009 reflect a complaint of a rash behind the ears and on the fingers which the Veteran reported to have "been a problem for 30-40 years."  Dr. Skaff diagnosed the Veteran with seborrheic keratosis vs. CN, rule out atypia or even melanoma-right medial back, acne keliodalis on the vertex of the scalp, basal cell carcinoma on the right medial chest, and CN, rule out atypia on the left anterior thigh.  A surgery report dated in October 2009 by Dr. Skaff indicates that the Veteran had four lesions removed, with two that were melanomas, one that was a basal cell carcinoma on the neck, and one that was an atypical nevus of the right shoulder.  In response to the Veteran's query as to whether the melanomas could be a result of UV exposure in Vietnam, Dr. Skaff opined that UV exposure "certainly contributed to problem."  No rationale or further explanation was provided for this opinion.  An outpatient record prepared by Dr. Skaff in January 2010 reflects continued monitoring of the surgery sites documented above. 

A February 2015 outpatient record from the Center for Dermatology & Skin Care documents complaints by the Veteran of lesions on the left nose, right flank, right chest and on his buttocks.  The Veteran was diagnosed with NUB, rule out squamous cell carcinoma, left nasal sidewall, FEP, seborrheic keratosis, melanocytic nevus, scars, and a history of malignant melanoma and non-melanoma skin cancer. 

September 2014 outpatient records from Stewart and Thaxton, PLLC indicate that the Veteran was seen with a chief complaint of a lesion on his left hand.  The examiner assessed the left hand skin lesion as being suspicious and scheduled the Veteran for an excision.  Post-excision, the lesion was characterized as a benign neoplasm.  A September 2014 surgery report from Saint Francis Hospital details the actual excision of the skin lesion, and indicates that the lesion was diagnosed as "mild actinic keratosis with severe solar elastosis." 

The Veteran has been afforded several VA examinations in connection with his skin condition claim.  The Veteran was first provided with a VA examination in September 2014 for the purpose of determining whether the Veteran had chloracne or porphyria cutanea tarda and if any of the Veteran's skin conditions manifested within a year of discharge.  After a physical examination and a review of the claims file, the examiner found that the Veteran did not have chloracne or porphyria cutanea tarda.  In addition, the examiner noted a history of melanoma in situ and basal cell carcinoma, both of which had been excised, and found that neither of these conditions manifested within one year of discharge.  The examiner did not offer an opinion as to the etiology of any of the skin conditions, but did note that the Veteran did not report skin disease on his discharge exam but did report venereal disease. 

The Veteran was afforded a new VA examination in January 2015 for the purpose of determining whether the Veteran has a skin disorder other than chloracne or porphyria cutanea tarda and whether any of the Veteran's currently diagnosed skin disorders are related to his period of active service, to include herbicide exposure.  Based upon a review of the claims file, the January 2015 examiner noted a history of melanoma and basal cell carcinoma, and then opined that neither of these skin conditions were "related to active service in Vietnam nor related to Agent Orange exposure."  No rationale was provided for this opinion.  

The Veteran was most recently afforded a VA examination in June 2015, this time for the purpose of providing an opinion as to whether his currently diagnosed skin disorders are related to his period of active service, to include herbicide and sunlight exposure.  After a review of the claims file, including a thorough documentation of the Veteran's history of skin condition, the June 2015 examiner acknowledged that all of these skin conditions are known to be secondary to sun exposure.  He also stated that none of them are related to herbicide exposure, including exposure to Agent Orange.  He therefore restricted his analysis to whether any of the skin conditions were related to sunlight exposure during active service. 

In coming to the ultimate conclusion that it is less likely than not that the Veteran's currently diagnosed skin conditions are related to sunlight exposure during active service, the June 2015 examiner first stated that "[i]t is generally accepted that the greatest amount of sun exposure occurs during childhood and adolescence", and then noted that "sunscreens were not in use during [the Veteran's] childhood and adolescence in the 1950s and early to mid 1960s".  The examiner went on to compare the twenty years of presumed sun exposure from childhood and adolescence to the two years of conceded sun exposure during Vietnam, and found that the "distribution of cancerous and pre-cancerous skin lesions over his body is much more in keeping with excessive childhood exposure, in that the lesions are distributed over the entire body as one would expect" from childhood sun exposure.  The examiner further stated that the skin lesions on the Veteran's arms, chest, thigh, back, shoulder and trunk "are not typical sun exposed areas in an adult in military clothing, in whom exposure is greatest on the face, ears, neck, distal arms, and hands."  The examiner finally noted that "none of the lesions has appeared in those areas." 

The Veteran has submitted numerous statements in support of his skin condition claim.  In a February 2015 statement, he asserted that the examiner who administered the October 2014 VA examination ignored all of the medical evidence of record and relied solely on the lack of documentation of a skin condition in the Veteran's service records in concluding that the Veteran did not incur his skin condition in service.  The Veteran disputed the examiner's conclusion, contending that he rushed through his discharge examination and consequently did not report any skin conditions at the time even though they were present.  He asserted that the medical record documents one instance of a rash in service and continuing complaints of a skin problem following discharge. 

In a statement submitted by the Veteran in February 2015, a fellow servicemember asserted that he traveled through an area sprayed with Agent Orange together with the Veteran and that both he and the Veteran currently have cancer. 

In another statement submitted in February 2015, the Veteran asserted that he has had skin problems ever since discharge, beginning with a skin condition on his fingertips and both ears that began less than a year after his service in Vietnam.  He also asserted that he gets a recurring rash with pustules at his hairline, and also across his belly and buttocks that has been problematic since service.  According to the Veteran, he was treated for this recurring rash in later 1969 and early in 1970 at the Huntington VAMC.  In addition to these skin conditions, the Veteran also asserts that he has had multiple types of skin cancers around his body, including squamous cell cancer on his left hand, melanoma on his left thigh, left bicep, back and chest, basal cell cancer on his shoulders, and a cancer on the left side of his nose and on his belly.  The Veteran contends that these skin cancers occur in the places where he had skin problems in service. 
The Veteran also submitted a statement in July 2015 in which he contended that the examiner who offered the opinion in the June 2015 VA examination did not consider his lay statements regarding sunlight exposure during service.  Furthermore, the Veteran asserted that the examiner's opinion as to his childhood sunlight exposure does not accord with his actual childhood history, and that the opinion amounted to conjecture as it was not based on any actual consultation with the Veteran.  Contrary to the VA examiner's opinion, the Veteran contended that the circumstances of his childhood did not provide an opportunity for him to be exposed to sunlight to a significant degree, as opposed to his service in Vietnam which subjected him to heavy sunlight exposure with little protection (in the form of clothing or sunscreen). 

In March 2012, the Veteran submitted photographs of himself taken while serving in Vietnam which show him working with an exposed trunk, arms, and head. 

Resolving reasonable doubt in favor of the Veteran, the evidence is at least in equipoise as to whether the Veteran's skin condition is related to sunlight exposure during his active service.  Although the 2015 VA examiner offered a plausible rationale for why he believed the Veteran's current skin condition is more likely related to sunlight exposure prior to service, the Board concludes that the opinion has reduced probative value because it was based on conjecture and did not take into consideration the Veteran's own lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (VA must ensure that a medical examiner's opinion is supported by sufficient evidence and that it does not necessarily rely solely on the claims file alone.).  Specifically, the examiner presupposed that the Veteran was exposed to sunlight on a regular basis as a child, but offered no more support as to why he believed this other than the distribution of the Veteran's various skin disorders around the Veteran's body, which he found to be more consistent with exposure one would see in a child.  This rationale is factually inaccurate, however, because it ignores the Veteran's own statements as well as the statement from his fellow servicemember and the photographs submitted by the Veteran, all of which support the Veteran's assertion that more of his body was exposed than the examiner found would be typical (i.e. more than just the "face, ears, neck, distal arms, and hands."). 
The June 2015 VA examiner's opinion is not only undermined by reliance on conjecture and factual inaccuracy, however, as his own comments in the examination report suggest that there is a relationship between the Veteran's current skin disorder and sunlight exposure during service.  The examiner outlined the various skin cancers the Veteran has been diagnosed with and treated for since August 2001, and stated that "[a]ll of these malignant and premalignant lesions are known to be secondary to sun exposure."  The examiner then conceded that the Veteran "was exposed to tropical sun in Vietnam over his 2 years there".  

The June 2015 VA examiner's negative opinion must be considered in light of the Veteran's own statements regarding his lack of sunlight protection in service, as well as the statement prepared by the Veteran's fellow servicemember, both of which are competent and credible.  In addition, the photographs submitted by the Veteran in March 2012, and Dr. Skaff's October 2009 opinion that UV exposure "certainly contributed" to the Veteran's history of melanoma are also probative of the issue of whether the Veteran's current skin condition is at least partially related to sunlight exposure during service.  On balance, the Board finds that the evidence is at least in equipoise as to the issue of whether the Veteran's current skin condition is proximately due to or the result of sunlight exposure during service in Vietnam.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for melanoma, basal cell cancer, and dysplastic nevus, and residuals thereto is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

ORDER

The appeal seeking service connection for melanoma, basal cell cancer, and dysplastic nevus, and residuals thereto due to sunlight exposure is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


